Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Detailed Action
This action is in response to Claims  1-18  are pending. Claims 1 and 16 have been amended. Claims 19 and 20 have been cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-16-2022 and 7-14-2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards method of determining purchase plan of product such as annuities and longevity insurance product, stock, bond, mutual fund, certificates of deposit and interest paying savings account. More particularly, the method involves accessing information indicating preferences regarding asset flexibility and guaranteed income, by a retirement income selector computer. A product category allocation is determined based on the accessed information, by the computer. The product category allocation is composed of product category that guarantees income and flexible asset category.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the art rejection was withdrawn because the prior art of record (US20050125127, Bomar et al, in view of US20050251427, Dorai et al, and further in view of US20090138290, Holden) either individually or in combination, did not teach:

receiving, by a processor on an enhanced claims processing server via a network, at least one image of an insured item from a remote user computing device associated with a user of an insured item;
determining, by the processor on the enhanced claims processing server, a minimum criteria associated with images received via a network; analyzing, by the processor on the enhanced claims processing server, the at least one image;
based on determining the at least one image does not meet the determined minimum criteria, transmit, by the processor on the enhanced claims processing server, a request for additional images;
based on determining that the at least one image or an image from the additional images meet the determined minimum criteria, automatically determining, by the processor on the enhanced claims processing server, a type of insurance claim associated with the at least one image;
automatically determining, by the processor on the enhanced claims processing server, whether the type of insurance claim is included in an automated processing system;
and performing, by the processor on the enhanced claims processing server, an automated damage assessment process to the at least one image, the automated damage assessment process comprising: performing, by the processor on the enhanced claims processing server, object detection on the at least one image to determine whether a specific portion of the insured item shown in the at least one image is computer readable and whether the at least one image is acceptable for determining a damage estimate for the insured item;
performing, by the processor on the enhanced claims processing server, object detection on the at least one image to determine a damaged area;
analyzing, by the processor on the enhanced claims processing server, the damaged area of the at least one image for raw depth data;
determining, by the processor on the enhanced claims processing server, the raw depth data of the damaged area from the at least one image to identify a dent within the damaged area, the raw depth data associated with characteristics of the damaged area which define the dent within the damaged area;
calculating, by the processor on the enhanced claims processing server, the damage estimate based on the raw depth data of the damaged area, the damaged area and the dent;
performing, by the processor on the enhanced claims processing server, object detection on one or more reference images from a reference image database including a plurality of the reference images;
identifying, by the processor on the enhanced claims processing server, one or more selected reference images from the reference image database including the plurality of the reference images, wherein the one or more selected reference images selected from the one or more reference images depict damage similar to damage to the insured item and are identified by comparing three-dimensional coordinates of the at least one image to three-dimensional coordinates of the plurality of the one or more reference images;
performing, by the processor on the enhanced claims processing server, image alteration to the one or more selected reference images to isolate the damage similar to the damage to the insured item;
obtaining, by the processor on the enhanced claims processing server from a data store, a damage template having damage data associated with the isolated damage of the one or more selected reference images;
comparing, by the processor on the enhanced claims processing server, the damage to the insured item to the damage data in the damage template;
and automatically adjusting, by the processor on the enhanced claims processing server, the damage estimate based on the damage data in the damage template and based on a result of the comparing of the damage to the insured item to the damage data in the damage template.

For these reasons, claims 1 and 16 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691